Order entered February 10, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01030-CV

                              SANJAY BHARDWAJ, Appellant

                                               V.

                               ANUPAMA PATHAK, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-53882-2013

                                           ORDER
       We DENY appellant’s January 27, 2015 motion for leave to file an oversize reply brief.

We STRIKE the reply brief filed by appellant on January 27, 2015. On the Court’s own motion,

we ORDER appellant to file, WITHIN TEN DAYS of the date of this order, a reply brief that

complies with the 7,500 word limit. See TEX. R. APP. P. 9.4(h)(i)(2)(C).


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE